The defendants met their prima facie of burden of showing that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) as a result of the subject accident (see Toure v Avis Rent A Car Sys., 98 NY2d 345 [2002]; Gaddy v Eyler, 79 NY2d 955, 956-957 [1992]). The defendants submitted evidence establishing, prima facie, that none of the alleged injuries to the cervical and lumbar regions of the plaintiffs spine constituted a serious injury within the meaning of Insurance Law § 5102 (d) (see Rodriguez v Huerfano, 46 AD3d 794, 795 [2007]).
In opposition, the plaintiff failed to raise a triable issue of fact. Accordingly, the Supreme Court should have granted the *540defendants’ motion for summary judgment dismissing the complaint. Dillon, J.E, Balkin, Belen and Austin, JJ, concur.